DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-11 are allowed over prior art.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, Moubayed et al (US 6164921) in view of Olsen (US 5531698), fails to disclose or make obvious a device as described in claim 1. Specifically, Moubayed in view of Olsen fails to disclose or make obvious an infusion pump, in combination with the other elements of the claim, with a sensor arranged to sense movement of the plunger that generates a profile signal in the time domain representative of the cam surface profile. Instead, Moubayed teaches an infusion pump with a platen sensor (120, Fig. 6), an optical sensor (62, Fig. 5), pressure sensors (86a, 86b, Fig. 7), and a tubing sensor (128, Fig. 7a) are all arranged to ensure proper placement and fluid flow during use of the infusion pump (Col. 14:54-65). None of these sensor engage directly with the plunger of the free-flow prevention device (14; Fig. 11) nor the cam surface (interpreted as the outer surface of arms 106) to generate a profile signal. Olsen teaches an optical sensor to recognize a specific surface of an infusion set but also fails to teach the sensor generating a profile signal of the surface. Neither Moubayed nor Olsen give motivation for generating such a profile since both prior art already provide several safety mechanisms to ensure proper placement and function of an infusion set within a pump system. Prior art such as Zhou (US 2012/0130676) teach mapping sensor readings for a proximity sensor or pressure sensor in a pump system (Figs. 9-11, ¶0043-0045) but similarly fails to provide motivation for generating a profile signal correlated with a surface of a free-flow prevention device. As such, a prima facie case of obviousness or an anticipation rejection cannot be established with respect to the claimed combination of elements as set forth in claim 1. Claims 8-10 are allowed for incorporating the above limitations due to their respective dependencies on claim 1.
The closest prior art of record, Moubayed in view of Olsen, fails to disclose or make obvious a device as described in claim 2. Specifically, Moubayed in view of Olsen fails to disclose or make obvious Claims 3-7 are allowed for incorporating the above limitations due to their respective dependencies on claim 2.
The closest prior art of record, Moubayed in view of Olsen, fails to disclose or make obvious a device as described in claim 11. Specifically, Moubayed in view of Olsen fails to disclose or make obvious an infusion pump, in combination with the other elements of the claim, with a follower in continuous engagement with the cam surface of the free-flow prevention device in order to act as a sensing element for movement of the plunger of the free-flow prevention device. Instead, Moubayed uses a sensor to determine when the cover of the pump is properly closed and the tubing is properly aligned. Olsen teaches a sensor to optically recognize an administration set (or cassette) surface, but fails to disclose a follower that maintains contact with the surface of the identifier of a fluid line. As such, a prima facie case of obviousness or an anticipation rejection cannot be established with respect to the claimed combination of elements as set forth in claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TASNIM M AHMED whose telephone number is (571)272-9536.  The examiner can normally be reached on M-F 8am-4pm PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571)270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TASNIM MEHJABIN AHMED/Examiner, Art Unit 3783                                                                                                                                                                                                        

/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783